Case 1:20-cv-00060-LMB-TCB Document 17 Filed 08/24/20 Page 1 of 3 PageID# 281



                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF VIRGINIA
                                 ALEXANDRIA DIVISION


WASHINGTON-LEE HIGH SCHOOL
ALUMNI ASSOCIATION, INC.,

       Plaintiff,
                                                       Civil Action No. 1:20-cv-00060-LMB-TCB
v.

ARLINGTON COUNTY SCHOOL
BOARD, et al.,

       Defendants.



                        PLAINTIFF’S RULE 41(a)(1)(A)(i) NOTICE OF
                      VOLUNTARY DISMISSAL WITHOUT PREJUDICE

       PLEASE TAKE NOTICE that pursuant to Rule 41(a)(1)(A)(i) of the Federal Rules of Civil

Procedure, plaintiff Washington-Lee High School Alumni Association, Inc. (“Plaintiff”) hereby

voluntarily dismisses this entire action without prejudice and in support thereof states as follows:

       1.         Plaintiff is filing this Notice of Voluntary Dismissal without Prejudice before any

opposing party has served either an answer or a motion for summary judgment. Fed. R. Civ. P.

41(a)(1)(A)(i).

       2.         This case is not a class action, no receiver has been appointed, and this is not a case

governed by a federal statute that requires a Court order for dismissal.

       3.         Plaintiff has not previously dismissed any federal- or state-court action based on or

including the same claim. Fed. R. Civ. P. 41(a)(1)(B).

       4.         This voluntary dismissal is without prejudice. Id.
Case 1:20-cv-00060-LMB-TCB Document 17 Filed 08/24/20 Page 2 of 3 PageID# 282



Date: August 24, 2020                      Respectfully submitted,

                                           WASHINGTON-LEE HIGH SCHOOL
                                           ALUMNI ASSOCIATION, INC.

                                           By Counsel

                                           DUNLAP BENNETT & LUDWIG PLLC

                                                /s/                                  .
                                           Thomas M. Dunlap (VA Bar No. 44016)
                                           Dunlap Bennett & Ludwig PLLC
                                           8300 Boone Boulevard, Suite 550
                                           Vienna, Virginia 22182
                                           (571) 252-8521 (t)
                                           (703) 777-3656 (f)
                                           tdunlap@dbllawyers.com

                                           Cortland C. Putbrese (VA Bar No. 46419)
                                           Dunlap Bennett & Ludwig PLLC
                                           8003 Franklin Farms Drive, Suite 220
                                           Richmond, Virginia 23229
                                           (804) 977-2688 (t)
                                           (804) 977-2680 (f)
                                           cputbrese@dbllawyers.com

                                           Counsel for Plaintiff




                                  Page 2 of 3
Case 1:20-cv-00060-LMB-TCB Document 17 Filed 08/24/20 Page 3 of 3 PageID# 283



                                 CERTIFICATE OF SERVICE

          I hereby certify that on this 24th day of August 2020, true and accurate copies of the

foregoing were sent via overnight Federal Express to the Arlington County Sheriff’s Office located

at 1425 N. Courthouse Road, Suite 9100, Arlington, VA 22201, which will in turn serve the

foregoing Notice of Voluntary Dismissal without Prejudice via hand-delivery upon the following

individuals who have been previously served with a Summons and Complaint in the above-styled

action:

          Nancy Van Doren, School Board Member
          2110 Washington Blvd.
          Arlington, Virginia 22204

          Francisco Duran, Superintendent of Arlington County Schools
          2110 Washington Blvd.
          Arlington, Virginia 22204

          Barbara Kanninen, School Board Member & Former Chair
          2110 Washington Blvd.
          Arlington, Virginia 22204

          Tannia Talento, School Board Member & Former Chair
          2110 Washington Blvd.
          Arlington, Virginia 22204

          Arlington County School Board
          Serve: Monique O’Grady, School Board Chair
          2110 Washington Blvd.
          Arlington, Virginia 22204

          Monique O’Grady, School Board Chair
          2110 Washington Blvd.
          Arlington, Virginia 22204

          Reid Goldstein, School Board Member
          2110 Washington Blvd.
          Arlington, Virginia 22204

                                                          /s/                                .
                                                     Cortland C. Putbrese (VA Bar No. 46419)



                                            Page 3 of 3
